Exhibit 10.14(f)

EXECUTION COPY

AMENDMENT NO. 4 TO CREDIT AGREEMENT

This AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of February 29, 2008, by and among ESMARK STEEL SERVICE GROUP, INC., a Delaware
corporation (formerly known as Esmark Incorporated and herein, together with its
successors and assigns, the “Company”), SUN STEEL COMPANY LLC, an Illinois
limited liability company (“Sun Steel”), ELECTRIC COATING TECHNOLOGIES LLC, a
Delaware limited liability company (“Electric Coating”), GREAT WESTERN STEEL
COMPANY LLC, an Illinois limited liability company (“Great Western”), CENTURY
STEEL COMPANY LLC, an Illinois limited liability company (“Century Steel”),
ELECTRIC COATING TECHNOLOGIES BRIDGEVIEW LLC, an Illinois limited liability
company (“ECT Bridgeview”), U.S. METALS & SUPPLY LLC, an Illinois limited
liability company (“U.S. Metals”), MIAMI VALLEY STEEL SERVICE, INC., an Ohio
corporation (“Miami Valley”), NORTH AMERICAN STEEL LLC, an Illinois limited
liability company (“North American”), PREMIER RESOURCE GROUP LLC, an Illinois
limited liability company (“Premier”), and INDEPENDENT STEEL COMPANY LLC, an
Illinois limited liability company (“Independent” and, together with the
Company, Sun Steel, Electric Coating, Great Western, Century Steel, ECT
Bridgeview, U.S. Metals, Miami Valley, North American, and Premier, and their
respective successors and assigns, collectively, the “Borrowers” and,
individually, “Borrower”), the other Loan Parties party hereto, the Lenders
party hereto, the Issuing Bank party thereto and GENERAL ELECTRIC CAPITAL
CORPORATION, as administrative agent for the Lenders (herein, together with its
successors and assigns, the “Administrative Agent”) and Co-Collateral Agents.

RECITALS:

A. Reference is made to the Credit Agreement, dated as of April 30, 2007 (as
amended and as the same may from time to time be further amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among the
Borrowers, the other Loan Parties party thereto, the Lenders party thereto, the
Administrative Agent and the Co-Collateral Agents.

B. The Company has requested that the Administrative Agent and the Lenders agree
to make certain amendments to the Credit Agreement (including, without
limitation, extending the Maturity Date).

C. The Administrative Agent and the Lenders have agreed to extend the Maturity
Date and to amend certain other provisions of the Credit Agreement pursuant to
the terms and subject to the conditions set forth herein.

AGREEMENT:

In consideration of the premises and mutual covenants herein and for other
valuable consideration, the parties hereto agree as follows:

Section 1. Definitions. Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall have such meaning ascribed
to it in the Credit Agreement.



--------------------------------------------------------------------------------

Section 2. Amendments.

2.1 Amendment to “Maturity Date” Definition. The definition of “Maturity Date”
set forth in Section 1.01 of the Credit Agreement is hereby amended and restated
as follows:

“Maturity Date” means the earliest of (i) September 30, 2008, (ii) the date of
the “Commitment Termination Date” set forth in the WPC Revolving Credit
Agreement or (iii) any earlier date on which the Commitments are reduced to zero
or otherwise terminated pursuant to the terms hereof.

2.2 Amendment to Add Definitions. Section 1.01 of the Credit Agreement is hereby
amended to add the following new defined terms thereto in alphabetical order:

“Fourth Amendment” means Amendment No. 4 to Credit Agreement, dated as of
February 29, 2008, among the Company, the other Loan Parties party thereto, the
Lenders party thereto, the Issuing Bank, the Administrative Agent and the
Co-Collateral Agents.

“Fourth Amendment Effective Date” has the meaning ascribed to it in the Fourth
Amendment.

Section 3. Effectiveness of Amendments. The amendments set forth above shall
become effective on the date first written above (the “Fourth Amendment
Effective Date”) if on or before such date the following conditions have been
satisfied:

(a) this Amendment shall have been executed by the Borrowers, the Lenders and
the Administrative Agent, and counterparts hereof as so executed shall have been
delivered to the Administrative Agent;

(b) the Guarantor Acknowledgment attached hereto shall have been executed by
each Loan Guarantor, and counterparts thereof as so executed shall have been
delivered to the Administrative Agent;

(c) the Borrowers shall have paid to the Administrative Agent, for the account
of each Lender signing this Amendment on or prior to the date hereof, an
amendment fee in an amount equal to the product of (i) twenty-five basis points
times (ii) such Lender’s Commitment;

(d) the Administrative Agent shall have received an amendment, in form and
substance satisfactory to the Lenders, to (i) the WPC Revolving Credit Agreement
executed by the Administrative Agent (as defined therein) and the requisite
number of Lenders (as defined therein) required thereunder and (ii) the WPC Term
Loan Agreement executed by the Administrative Agent (as defined therein) and the
requisite number of Lenders (as defined therein) required thereunder;

(e) the Borrowers shall have paid all legal fees and expenses of counsel to the
Administrative Agent (i.e., Winston & Strawn LLP) that have been invoiced on or
prior to the date hereof; and

(f) the Administrative Agent shall have received such other documents as the
Administrative Agent, the Co-Collateral Agents, the Issuing Bank, any Lender or
their respective counsel may have reasonably requested.

 

-2-



--------------------------------------------------------------------------------

Section 4. Representations and Warranties.

(a) Each Borrower, by signing below, hereby represents and warrants to the
Administrative Agent and the Lenders that:

(i) such Borrower has the legal power and authority to execute and deliver this
Amendment;

(ii) the officers executing this Amendment on behalf of such Borrower have been
duly authorized to execute and deliver the same and bind such Borrower with
respect to the provisions hereof;

(iii) the execution and delivery hereof by such Borrower and the performance and
observance by such Borrower of the provisions hereof do not violate or conflict
with the articles of incorporation or organization, bylaws or operating
agreement of such Borrower or any law applicable to such Borrower or result in a
breach of any provision of or constitute a default under any other agreement,
instrument or document binding upon or enforceable against such Borrower;

(iv) no Default or Event of Default exists under the Credit Agreement, nor will
any occur immediately after the execution and delivery of this Amendment or by
the performance or observance of any provision hereof; and

(v) upon the execution and delivery of this Amendment by such Borrower, this
Amendment shall constitute a valid and binding obligation of such Borrower in
every respect, enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws of general application affecting the enforcement of creditors’ rights or by
general principles of equity limiting the availability of equitable remedies.

(b) Each Borrower, by signing below, hereby represents and warrants to the
Administrative Agent and the Lenders that each of the representations and
warranties set forth in Article III of the Credit Agreement is true and correct
in all material respects as of the date hereof, except to the extent that any
thereof expressly relate to an earlier date.

Section 5. Waiver of Claims. Each of the Borrowers hereby releases, remises,
acquits and forever discharges each Lender, the Administrative Agent, each
Co-Collateral Agent and the Issuing Bank (including any Person which is
resigning or assuming such respective capacity) and each of their respective
employees, agents, representatives, consultants, attorneys, officers, directors,
partners, fiduciaries, predecessors, successors and assigns, subsidiary
corporations, parent corporations and related corporate divisions (collectively,
the “Released Parties”), from any and all actions, causes of action, judgments,
executions, suits, debts, claims, demands, liabilities, obligations, damages and
expenses of any and every character, known or unknown, direct or indirect, at
law or in equity, of whatever nature or kind, whether heretofore or hereafter
arising, for or because of any manner of things done, omitted or suffered to be
done by any of the Released Parties prior to and including the date of execution
hereof, and in any way directly or indirectly arising out of any or in any way
connected to this Amendment or the other Loan Documents (collectively, the
“Released Matters”). Each Borrower hereby acknowledges that the agreements in
this Section 5 are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters. Each
Borrower hereby represents and warrants to each Lender, the Administrative
Agent, each Co-Collateral Agent and the Issuing Bank (including any Person which
is resigning or assuming such respective capacity) that it has not purported to
transfer, assign or otherwise convey any right, title or interest of such
Borrower in any Released Matter to any other Person and that the foregoing
constitutes a full and complete release of all Released Matters.

 

-3-



--------------------------------------------------------------------------------

EACH BORROWER AGREES TO ASSUME THE RISK OF ANY AND ALL UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS WHICH ARE RELEASED, WAIVED AND DISCHARGED BY THIS AMENDMENT. EACH
BORROWER HEREBY WAIVES AND RELINQUISHES ALL RIGHTS AND BENEFITS WHICH IT MIGHT
OTHERWISE HAVE UNDER ANY CIVIL CODE OR ANY SIMILAR LAW, TO THE EXTENT SUCH LAW
MAY BE APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS. TO THE EXTENT THAT SUCH LAWS MAY BE APPLICABLE, EACH BORROWER
WAIVES AND RELEASES ANY RIGHT OR DEFENSE WHICH IT MIGHT OTHERWISE HAVE UNDER ANY
OTHER LAW OR ANY APPLICABLE JURISDICTION WHICH MIGHT LIMIT OR RESTRICT THE
EFFECTIVENESS OR SCOPE OF ANY OF THEIR WAIVERS OR RELEASES HEREUNDER.

Section 6. Expenses. As provided in the Credit Agreement, but without limiting
any terms or provisions thereof, the Borrowers, jointly and severally, agree to
pay on demand all reasonable costs and expenses incurred by the Administrative
Agent, the Co-Lead Arrangers and each of their Affiliates in connection with the
preparation, negotiation, and execution of this Amendment, including without
limitation the reasonable costs and fees of the Administrative Agent’s special
legal counsel, regardless of whether this Amendment becomes effective in
accordance with the terms hereof, and all costs and expenses incurred by the
Administrative Agent, the Co-Collateral Agents, the Issuing Bank or any Lender
in connection with the enforcement or preservation of any rights under the
Credit Agreement, as amended hereby.

Section 7. Agreements Unaffected. Each reference to the Credit Agreement herein
or in any other Loan Document shall hereafter be construed as a reference to the
Credit Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Credit Agreement shall remain in full force and
effect and be unaffected hereby. This Amendment is a Loan Document.

Section 8. Entire Agreement. This Amendment, together with the Credit Agreement
and the other Loan Documents, integrates all the terms and conditions mentioned
herein or incidental hereto and supersedes all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

Section 9. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts and may be
delivered by facsimile or electronic transmission, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.

Section 10. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws (including, without limitation, 735 ILCS
Section 105/5-1 et seq, but otherwise without regard to the conflict of laws
provisions) of the State of Illinois, but giving effect to federal laws
applicable to national banks.

Section 11. JURY TRIAL WAIVER. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR

 

-4-



--------------------------------------------------------------------------------

ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[Signature pages follow.]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the undersigned as of the date first above written.

 

ESMARK STEEL SERVICE GROUP, INC. By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   VP Finance SUN STEEL COMPANY LLC By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   VP Finance ELECTRIC COATING TECHNOLOGIES LLC
By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   VP Finance GREAT WESTERN STEEL COMPANY LLC By
 

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   VP Finance CENTURY STEEL COMPANY LLC By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   VP Finance ELECTRIC COATING TECHNOLOGIES
BRIDGEVIEW LLC By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   VP Finance

Signature Page to

Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------

U.S. METALS & SUPPLY LLC By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   VP Finance MIAMI VALLEY STEEL SERVICE, INC.
By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   VP Finance NORTH AMERICAN STEEL LLC By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   VP Finance PREMIER RESOURCE GROUP LLC By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   VP Finance INDEPENDENT STEEL COMPANY LLC By  

/s/ John F. Krupinski

Name:   John F. Krupinski Title:   VP Finance

GENERAL ELECTRIC CAPITAL

CORPORATION, as Administrative Agent, Co-

Collateral Agents, Issuing Bank, Swingline Lender and a Lender

By  

/s/ Matthew N. McAlpine

Name:   Matthew N. McAlpine Title:   Duly Authorized Signatory

Signature Page to

Amendment No. 4 to Credit Agreement



--------------------------------------------------------------------------------

GUARANTOR ACKNOWLEDGMENT

Each of the undersigned consents and agrees to and acknowledges the terms of the
foregoing Amendment No. 4 to Credit Agreement, dated as of February 29, 2008
(the “Amendment”). Each of the undersigned specifically acknowledges the terms
of and consent to the amendments set forth therein. Each of the undersigned
further agrees that the obligations of each of the undersigned pursuant to the
Loan Guaranty to which it is a party shall remain in full force and effect and
be unaffected hereby.

Each of the undersigned hereby releases, remises, acquits and forever discharges
each Lender, the Administrative Agent, each Co-Collateral Agent and the Issuing
Bank (including any Person which is resigning or assuming such respective
capacity) and each of their respective employees, agents, representatives,
consultants, attorneys, officers, directors, partners, fiduciaries,
predecessors, successors and assigns, subsidiary corporations, parent
corporations and related corporate divisions (collectively, the “Released
Parties”), from any and all actions, causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, obligations, damages and expenses of
any and every character, known or unknown, direct or indirect, at law or in
equity, of whatever nature or kind, whether heretofore or hereafter arising, for
or because of any manner of things done, omitted or suffered to be done by any
of the Released Parties prior to and including the date of execution hereof, and
in any way directly or indirectly arising out of any or in any way connected to
this Amendment or the other Loan Documents (collectively, the “Released
Matters”). Each of the undersigned hereby acknowledges that the agreements
herein are intended to be in full satisfaction of all or any alleged injuries or
damages arising in connection with the Released Matters. Each of the undersigned
hereby represents and warrants to each Lender, the Administrative Agent, each
Co-Collateral Agent and the Issuing Bank (including any Person which is
resigning or assuming such respective capacity) that it has not purported to
transfer, assign or otherwise convey any right, title or interest of any of the
undersigned in any Released Matter to any other Person and that the foregoing
constitutes a full and complete release of all Released Matters.

EACH OF THE UNDERSIGNED AGREES TO ASSUME THE RISK OF ANY AND ALL UNKNOWN,
UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES,
INDEBTEDNESS AND OBLIGATIONS WHICH ARE RELEASED, WAIVED AND DISCHARGED BY THIS
AMENDMENT. EACH OF THE UNDERSIGNED HEREBY WAIVES AND RELINQUISHES ALL RIGHTS AND
BENEFITS WHICH IT MIGHT OTHERWISE HAVE UNDER ANY CIVIL CODE OR ANY SIMILAR LAW,
TO THE EXTENT SUCH LAW MAY BE APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH
UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS,
LIABILITIES, INDEBTEDNESS AND OBLIGATIONS. TO THE EXTENT THAT SUCH LAWS MAY BE
APPLICABLE, EACH OF THE UNDERSIGNED WAIVES AND RELEASES ANY RIGHT OR DEFENSE
WHICH IT MIGHT OTHERWISE HAVE UNDER ANY OTHER LAW OR ANY APPLICABLE JURISDICTION
WHICH MIGHT LIMIT OR RESTRICT THE EFFECTIVENESS OR SCOPE OF ANY OF THEIR WAIVERS
OR RELEASES HEREUNDER.

EACH OF THE UNDERSIGNED HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTOR
ACKNOWLEDGEMENT, THE AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
OF THE UNDERSIGNED (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTOR ACKNOWLEDGMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS PARAGRAPH.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guarantor Acknowledgment has been duly executed by each
of the undersigned as of the date first written above.

 

ESMARK REALTY LLC     U.S. METALS REALTY LLC By  

/s/ John F. Krupinski

    By  

/s/ John F. Krupinski

Name:   John F. Krupinski     Name:   John F. Krupinski Title:   VP Finance    
Title:   VP Finance SUN STEEL REALTY LLC     MIAMI VALLEY REALTY LLC By  

/s/ John F. Krupinski

    By  

/s/ John F. Krupinski

Name:   John F. Krupinski     Name:   John F. Krupinski Title:   VP Finance    
Title:   VP Finance CENTURY STEEL REALTY LLC     ISCO REALTY LLC By  

/s/ John F. Krupinski

    By  

/s/ John F. Krupinski

Name:   John F. Krupinski     Name:   John F. Krupinski Title:   VP Finance    
Title:   VP Finance GREAT WESTERN REALTY LLC    

ESMARK INCORPORATED

(f/k/a Clayton Acquisition Corporation)

By  

/s/ John F. Krupinski

    By  

/s/ Michael P. DiClemente

Name:   John F. Krupinski     Name:   Michael P. DiClemente Title:   VP Finance
    Title:   VP and Treasurer

Signature Page to Guarantor Acknowledgement to

Amendment No. 4 to Credit Agreement